Response to Amendment
	This communication is in response to the amendment filed on 5/18/2022.  Claims 1-3 and 5-9 are pending.

Specification
The objections to the Abstract and Specification are withdrawn based on the Response filed on 5/18/2022

Claim Objections
The objections to Claims 1, 6, and 9 are withdrawn based on the Response filed on 5/18/2022.

Claim Rejections - 35 USC § 101
The 101 rejections of Claims 1 and 2 are withdrawn based on the amendments and arguments filed on 5/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN1936535A) in view of Evans (U.S. Patent Pub. No. 2012/0124720), Faller (U.S. Patent No. 6298722), and Hoon (KR200701134981A).
Regarding Claim 1, Gu discloses a method for evaluating a degree of injury to a rider's head colliding with a pavement, wherein the method is performed by an apparatus (Fig. 2) for evaluating the degree of injury to the rider's head colliding with the pavement, the apparatus for evaluating the degree of injury to the rider's head colliding with the pavement comprises: a collision impact system configured to test acceleration (Fig. 2, acceleration sensor 13); a data acquisition system configured to acquire the tested acceleration and store or transmit the tested acceleration (memory in test host 20); and a data analysis system configured to receive and analyze the acceleration transmitted from the data acquisition system (microprocessor in test host 20), wherein the collision impact system comprises: a down-sliding rail vertically disposed and provided with a height control device in a vertical direction (simulative head 11 can be lifted to any height on guide rail 14); a supporting base plate arranged at a bottom of the down-sliding rail (ground test material 12); and a head model sliding along the down-sliding rail (simulative head 11), wherein an acceleration sensor is provided in the head model (acceleration sensor 13), and the acceleration sensor is connected to the data acquisition system (acceleration sensor 13 is connected to test host 20); and wherein the method comprises:  1) for different pavement conditions, calculating a TBS value (Abstract, determining HIC value, and pages 1-2, determining impact for ground materials to determine whether materials can provide sufficient buffer to meet safety requirements); and 2) determining the degree of the injury using the TBS value (pages 1-2).
Gu does not specifically disclose that the TBS value is based on a following formula:  
    PNG
    media_image1.png
    68
    304
    media_image1.png
    Greyscale
 where a(t) represents a measured composite acceleration in a unit of g, g = 9.8m/s2, t1 and t2 respectively represent two moments during impact, and t2- t1 represents a certain time interval between a beginning moment and an end moment of recording.  However, Gu does teach calculation of a head injury criteria (HIC) in the Abstract.  Further, Evans discloses the claimed equation in paragraph [0050].  It would have been obvious to one skilled in the art at the time of the invention to include the equation of Evans in the system of Gu, in order to use a previously developed equation to determine the HIC (see Evans, paragraph [0050]).
Gu does not specifically disclose wherein degrees of injury are classified into six levels including mild injury, moderate injury, severe injury, serious injury, critical injury and fatal injury based on degree of injury or threat to a human body, and each of the six levels corresponds to a range of the TBS value for intuitive judgment.  However, Evans discloses such classification of HIC values in Table 1.  It would have been obvious to one skilled in the art at the time of the invention to include the classifications of Evans in the system of Gu in order to use established HIC score ranges that can indicate the expected severity of a head trauma (see Evans, paragraph [0051]).
Gu does not teach wherein both ends of the down-sliding rail are respectively provided with ring hoops.  However, in the related art, Faller teaches, in Fig. 1 and column 4, lines 1-20, a pair of guide rails 38 and 40 that are attached to a top support member comprising rings 26 and 28.  While Faller does not specifically disclose a ring at the bottom of the guide rails, Faller does teach that rings such as rings 26 and 28 can provide support for a guide rail system.  It would have been obvious to one skilled in the art at the time of the invention to include rings as illustrated in Faller in the system of Gu such that both ends of the down-sliding rail are respectively provided with ring hoops, in order to provide support for the guide rails (see Faller, column 4, lines 1-20).
Gu does not teach wherein the height control device comprises a bolt and a nut that are slidable on the rail, wherein when the bolt and the nut are tightened, a barrel hoop in the nut is pressed to hoop against the rail; and when the head model falls at a certain height, a bottom edge of the height control device is aligned with a scale line of the down-sliding rail and the bolt is tightened.  However, Hoon teaches, in Figs. 1-2 and on pages 3-4, a height adjustment unit 110 for an impact resistance tester that is slideable on supports 112, and held in place by butterfly bolts (equated to the claimed bolts) that are put through coupling holes 124 (equated to the claimed nuts) and that press against the supports 112 (equated to the claimed barrel hoop) in order to hold the height adjustment unit 110 at a height determined based on a scale 114.  It would have been obvious to one skilled in the art at the time of the invention to include a height control device, as taught in Hoon, in the system of Gu, in order to know the height above the ground for the impact testing (see Hoon, page 3, second full paragraph).
Regarding Claim 2, Gu in view of Evans, Faller, and Hoon teaches everything that is claimed above with respect to Claim 1.  Gu further teaches wherein the pavement comprises an asphalt pavement, a concrete pavement, a sidewalk pavement, a bicycle lane elastic pavement, a bridge deck pavement, a sports ground or a safety floor (athletic ground, page 2).  

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Faller and Hoon.
Regarding Claim 3, Gu teaches an apparatus for evaluating a degree of injury to a rider's head colliding with a pavement (Abstract, test impact strength to ground by simulative head falling vertically), comprising: a collision impact system configured to test acceleration (Fig. 2); a data acquisition system configured to acquire the tested acceleration and store or transmit the tested acceleration (page 3, discussion of Fig. 2, piezoresistive acceleration sensor 13); and a data analysis system configured to receive and analyze the acceleration transmitted from the data acquisition system (pages 3-4, discussion of Fig. 3, microprocessor unit 23 in test host 20 receives data from acceleration sensor 13), a down-sliding rail vertically disposed and provided with a height control device in a vertical direction (simulative head 11 can be lifted to any height on guide rail 14); a supporting base plate arranged at a bottom of the down-sliding rail (ground test material 12); a head model sliding along the down-sliding rail (simulative head 11), wherein an acceleration sensor is provided in the head model (acceleration sensor 13), and the acceleration sensor is connected to the data acquisition system (acceleration sensor 13 is connected to test host 20).
Gu does not teach wherein both ends of the down-sliding rail are respectively provided with ring hoops.  However, in the related art, Faller teaches, in Fig. 1 and column 4, lines 1-20, a pair of guide rails 38 and 40 that are attached to a top support member comprising rings 26 and 28.  While Faller does not specifically disclose a ring at the bottom of the guide rails, Faller does teach that rings such as rings 26 and 28 can provide support for a guide rail system.  It would have been obvious to one skilled in the art at the time of the invention to include rings as illustrated in Faller in the system of Gu such that both ends of the down-sliding rail are respectively provided with ring hoops, in order to provide support for the guide rails (see Faller, column 4, lines 1-20).
Gu does not teach wherein the height control device comprises a bolt and a nut that are slidable on the rail, wherein when the bolt and the nut are tightened, a barrel hoop in the nut is pressed to hoop against the rail; and when the head model falls at a certain height, a bottom edge of the height control device is aligned with a scale line of the down-sliding rail and the bolt is tightened.  However, Hoon teaches, in Figs. 1-2 and on pages 3-4, a height adjustment unit 110 for an impact resistance tester that is slideable on supports 112, and held in place by butterfly bolts (equated to the claimed bolts) that are put through coupling holes 124 (equated to the claimed nuts) and that press against the supports 112 (equated to the claimed barrel hoop) in order to hold the height adjustment unit 110 at a height determined based on a scale 114.  It would have been obvious to one skilled in the art at the time of the invention to include a height control device, as taught in Hoon, in the system of Gu, in order to know the height above the ground for the impact testing (see Hoon, page 3, second full paragraph).
Regarding Claim 5, Gu in view of Faller and Hoon teaches everything that is claimed above with respect to Claim 3.  Gu further teaches wherein the data acquisition system comprises: a constant-current power adapter connected to the acceleration sensor and configured to supply power to the data acquisition system (Fig. 3, sensor power supply 24, page 2 last full paragraph and pages 3-4, discussion of Fig. 3); a data acquisition card connected to the acceleration sensor (signal simplifier 21 and filter 22); and data storage software, wherein the data analysis system includes software and a computer that outputs and calculates a measured acceleration value (non-volatile memory 27, pages 3-4).  
Regarding Claim 8, Gu in view of Faller and Hoon teaches everything that is claimed above with respect to Claim 3.  Gu further teaches wherein the acceleration sensor is a piezoelectric sensor and configured to measure acceleration in a direction perpendicular to the pavement (Fig. 2, piezoelectric acceleration sensor 13), the acceleration sensor is located at a center of gravity of the head model, and a deviation of an axis of the acceleration sensor from an axis of the head model is smaller than or equal to 5° (Fig. 2, sensor 13 is located at center of simulated head 11).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Faller and Hoon in further view of Matsui (JP2004093516A).
Regarding Claim 6, Gu in view of Faller and Hoon teaches everything that is claimed above with respect to Claim 3.  Gu further teaches wherein the head model is formed by a combination of a hemisphere and an equal radius cylinder (Fig. 2, simulated head 11), and a side of the head model is provided with a columnar through groove closely attached to the down-sliding rail (Fig. 2, simulated head 11 is slideably attached to guide rail 14 via a groove).  Gu does not specifically teach that the head model is made of aluminum alloy, the hemisphere of the head model has a diameter of 160mm + 5mm and a mass of 4.6kg + 0.05kg.  However, in the related art, Matsui teaches an aluminum head impactor having a diameter of 165mm (see Matsui, pages 1-2) and a mass of 4.5kg or 4.8kg (see Matsui, page 2).  It would have been obvious to one skilled in the art at the time of the invention to include a head model having the approximate dimensions that are described in Matsui in the system of Gu in order to accurately simulate a human head.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view Faller, Hoon, Rastegar (US Pub. No. 2016/0161362), and Matsui.
Regarding Claim 7, Gu in view of Faller and Hoon teaches everything that is claimed above with respect to Claim 3.  Gu further teaches wherein the down-sliding rail comprises mutually parallel guide rails (guide rail 14).  Gu does not specifically teach that the guide rails comprise three mutually parallel cylindrical metal rods.  However, in the related art, Rastegar shows a mechanical shock testing machines including three cylindrical rails in Fig. 19A.  It would have been obvious to one skilled in the art at the time of the invention to include three rails as illustrated in Rastegar in the system of Gu, in order to minimized the tendency for the mass element to tip over during the testing shock loading (see Rastegar, paragraphs [0134]-[0135]).
 Gu does not specifically disclose that each of the rods has a radius of 9 mm; and each of the ring hoops has an inner diameter of 89 mm.  However, it would have been obvious to one skilled in the art at the time of the invention to provide elements having the claimed sizes because, wherein the only difference between the prior art at the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV) and Gardner v. TEC Syst., Inc.).  Further, the claimed dimensions are commensurate with, and therefore obvious in light of, the claimed head model dimensions that are taught by Matsui and are discussed above with respect to the rejection of dependent Claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Faller, Hoon, Evans, Rastegar, and Poetke (DD-240257-A1).
Regarding Claim 9, Gu in view of Faller and Hoon teaches everything that is claimed above with respect to Claim 3.  Gu further teaches test preparation comprising: selecting a test site (pages 1-2, any site where the device is used is a test site); connecting an acceleration sensor (Fig. 2, acceleration sensor 13) with a power adapter (power supply 24) and computer data acquisition software (test host 20), and checking overall running conditions (this would inherently occur during operation of the device); 2) test operation comprising: placing the collision impact system at the test site (pages 1-3, any site where the device is used is a test site), adjusting a height control device to a specified position, manually raising the head model slowly to a fixed height (page 2, falling height), and after ensuring that the head model and each of the rails are in good contact (Fig. 2, simulation head 11 is in contact with guide rails 14) and readings of the acceleration sensor are stable (acceleration sensor 13), releasing the head model to cause it to fall vertically along the down-sliding rail and collide with and impact on a pavement material (pages 1-4); data acquisition comprising: outputting falling time and acceleration data through an acceleration data output port, and after the colliding is completed and the readings have been recorded, stopping reading from the acceleration sensor, and saving the measured acceleration data (pages 1-4; Fig. 3, test host 20 including nonvolatile memory 27)
Gu does not specifically disclose cleaning a part of the pavement at the test site using a small brush.  However, the Examiner takes official notice that cleaning of an experiment site before performing an experiment, so that there is no unwanted material at the experiment site that might interfere with the experiment, is well known in the art.
Gu does not specifically disclose brushing an inner side of a down-sliding rail with lubricating oil to reduce impact of friction on a falling of a head model.  However, in the related art, Poetke teaches lubrication of a guide rail on page 2.  It would have been obvious to include lubrication of a guide rail as taught in Poetke in the system of Gu, in order to reduce friction in the system of Gu.
Gu does not disclose that there are three rails.  However, in the related art, Rastegar shows a mechanical shock testing machines including three rails in Fig. 19A.  It would have been obvious to one skilled in the art at the time of the invention to include three rails as illustrated in Rastegar in the system of Gu, in order to minimized the tendency for the mass element to tip over during the testing shock loading (see Rastegar, paragraphs [0134]-[0135]).
Gu does not specifically disclose, at each of a plurality of falling heights, repeating the releasing for three times, and outputting data.  However, the system of Gu allows for repeated impact testing.  Further, in the related art, Faller teaches, in column 1, line 46-column 2, line 7, repetition of impact testing.  It would have been obvious to one skilled in the art at the time of the invention to repeat the impact test of Gu for a plurality of falling heights, in order to avoid inaccurate measurements (see Faller, column 2, lines 5-7).
Gu does not specifically disclose data processing comprising: linearly fitting a series of two-dimensional coordinates (ti, ai) (i = 1, ..., n) of certain moments and vertical acceleration at the certain moments that are obtained by the acceleration sensor, and then plotting a relationship chart between acceleration and time.  However, Gu does teach calculation of a head injury criteria (HIC) in the Abstract.  Further, Evans discloses the claimed data processing in paragraph [0050].  It would have been obvious to one skilled in the art at the time of the invention to include the data processing of Evans in the system of Gu, in order to use a previously developed equation to determine the HIC (see Evans, paragraph [0050]).

Response to Arguments
Applicant's arguments filed 5/18/2022 regarding the 102 and 103 rejections have been fully considered but are not persuasive.  Updated rejections of independent Claims 1 and 3 over the Hoon reference, which were necessitated by Applicant’s amendments, are provided above.  Further, because Applicant did not traverse the taking of Official Notice, cleaning of an experiment site before performing an experiment, so that there is no unwanted material at the experiment site that might interfere with the experiment, as noted in the rejection of Claim 9, is Applicant admitted prior art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863